           Case 3:19-cv-05711-EMC Document 57 Filed 09/14/20 Page 1 of 7




 1   Richard T. Drury (SBN 163559)
     richard@lozeaudrury.com
 2   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 3   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 4   Oakland, CA 94607
     Telephone: (510) 836-4200
 5   Facsimile: (510) 836-4205

 6   [Additional counsel appearing on signature page]

 7   Attorneys for Plaintiff and the Alleged Classes

 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
      ABANTE ROOTER AND PLUMBING,                           Case No. 3:19-cv-05711-EMC
10    INC., individually and on behalf of all others
      similarly situated,                                  MOTION FOR EXTENSION OF ALL
11
                             Plaintiff,                    REMAINING DISCOVERY
12                                                         DEADLINES
      v.
13                                                         Date: TBD
      TOTAL MERCHANT SERVICES, LLC, a                      Time: TBD
14    Delaware limited liability company,                  Judge: Hon. Edward M. Chen
                                                           Courtroom: 5
15                           Defendant.                    Complaint Filed: September 11, 2019
16
17           Pursuant to Local Civil Rule 6-3, Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff”

18   or “Abante”) respectfully requests that the Court issue an Order extending all remaining discovery

19   deadlines by three (3) months. In support of the instant motion, Plaintiff states as follows:

20           1.     Plaintiff’s counsel conferred with counsel for Defendant Total Merchant Services,

21   LLC (“Defendant” or “TMS”) regarding the request for an extension. Defendant’s counsel

22   responded that Defendant opposes the requested extension. (See Declaration of Taylor T. Smith

23   (“Smith Decl.”), a true and accurate copy of which is attached hereto as Exhibit A.)

24           2.     Just over one year ago, on September 11, 2019, Plaintiff filed the instant action

25   against Defendant alleging wide-scale violations of the Telephone Consumer Protection Act, 47

26   U.S.C. § 227, et seq. (“TCPA” or “Act”). (Dkt. 1.)

27           3.     To date, Plaintiff has worked diligently to gather the information needed to litigate

28   this case.
     MOTION FOR EXTENSION OF                           1
     ALL REMAINING DEADLINES
          Case 3:19-cv-05711-EMC Document 57 Filed 09/14/20 Page 2 of 7




 1          4.      On December 23, 2019, Plaintiff served its First Set of Discovery Requests on
 2   Defendant, including Plaintiff’s First Set of Interrogatories and First Set of Requests for
 3   Production. (Smith Decl. ¶ 5.) On February 5, 2020, TMS served its responses to Plaintiff’s First
 4   Set of Discovery Requests, which were later supplemented on March 30, 2020. (Id.) TMS
 5   produced some responsive documents on June 18, 2020, following the entry of the Parties’
 6   Stipulated Protective Order (dkt. 42). (Id.)
 7          5.      Also on December 23, 2019, TMS served its First Set of Discovery Responses on
 8   Plaintiff, which included Interrogatories and Requests for Production. (Id. ¶ 6.) Plaintiff served its
 9   responses and document production on February 5, 2020, which it later supplemented on April
10   23, 2020. (Id.) On May 19, 2020, Plaintiff served its Second Set of Discovery Requests. (Id. ¶ 7.)
11   On June 19, 2020, TMS served its responses. (Id.)
12          6.      On June 25, 2020, the Court held a case management conference and extended the
13   Parties’ deadlines to complete non-expert class discovery until November 27, 2020 and ordered
14   Plaintiff’s motion for class certification to be filed by November 11, 2020 together with
15   corresponding deadlines. (Dkt. 50; see also Smith Decl. ¶ 8.)
16          7.      Shortly after the case management conference, on July 10, 2020, the Parties filed a
17   joint discovery dispute letter with the Court. (Dkt. 51.) On July 16, 2020, the Parties appeared
18   before Magistrate Judge Thomas S. Hixon for a hearing on the discovery dispute. (Dkt. 53.) On
19   July 17, 2020, the Court issued its Order regarding the dispute. (Dkt. 54.) Since this time, the
20   Parties have informally resolved additional disputes. (Smith Decl. ¶ 11.)
21          8.      Plaintiff has also issued numerous subpoenas. (Smith Decl. ¶¶ 12-16.) On July 2,
22   2020, Plaintiff issued a subpoena directed to Quality Merchant Services, Inc., which was later
23   withdrawn. (Id. ¶ 13.) On July 17, 2020, Plaintiff issued a subpoena to produce documents on
24   Christopher Judy, an agent of TMS that Plaintiff identified as having placed some of the calls to
25   Plaintiff. (Id. ¶ 14.) Following discussions, Plaintiff agreed to extend the deadline for Mr. Judy to
26   produce documents until September 11, 2020 and issued a subpoena on Mr. Judy to testify at a
27   deposition. (Id.) Mr. Judy’s document production identified a third-party caller located in
28   Prishtine, Kosovo as the individual who placed the calls to Plaintiff. This creates additional
     MOTION FOR EXTENSION OF                           2
     ALL REMAINING DEADLINES
           Case 3:19-cv-05711-EMC Document 57 Filed 09/14/20 Page 3 of 7




 1   problems for Plaintiff as it continues to locate all necessary documents and information.
 2          9.      Throughout this time, Plaintiff has also worked to serve subpoenas directed to
 3   Triumph Merchant Solutions, LLC (“Triumph”). (Id. ¶ 15.) Plaintiff identified Triumph as
 4   another one of the entities which placed some of the calls to Plaintiff at issue in this case. (Id.)
 5   TMS has asserted that any calls related to Triumph would have been placed by Triumph and that
 6   the relevant call records regarding calls placed by Triumph are within Triumph’s possession. (Id.)
 7          10.     On February 4, 2020, Plaintiff issued a Subpoena to Testify at a Deposition in a
 8   Civil Action and a Subpoena to Produce Documents, Information, or Objects or to Permit
 9   Inspection of Premises in a Civil Action (“Triumph Subpoenas”). (Id. ¶ 16.) The Triumph
10   Subpoenas were served on February 13, 2020. (Id.) Triumph refused to respond to the subpoenas
11   in any fashion and ignored Plaintiff’s counsel’s repeated communication attempts. (Id.)
12          11.     As a result of Triumph’s failure to respond to the subpoenas Plaintiff filed a
13   subpoena enforcement action in the Southern District of California. See Abante Rooter and
14   Plumbing, Inc. v. Triumph Merchant Solutions, LLC, Case No. 3:20-cv-00754-JAH-BLM (S.D.
15   Cal. filed April 21, 2020). Triumph ignored the subpoena enforcement action as well. See id. On
16   June 18, 2020, the Southern District of California issued an Order Compelling Triumph to
17   produce all responsive documents within its possession within two weeks of being served with a
18   copy of the Order. (Id., Dkt. 10 at pg. 6.) The Court further ordered Triumph to contact Plaintiff’s
19   counsel within two weeks of being served with a copy of the Order to schedule a deposition. (Id.)
20          12.     On June 18, 2020, Plaintiff served a copy of the Order on Triumph. (Smith Decl. ¶
21   19.) That same evening, Triumph’s counsel, Brandon M. Smith, reached out to Plaintiff’s counsel
22   regarding the Order compelling compliance. (Id.) On July 2, 2020, Triumph’s counsel provided
23   Plaintiff with additional information—including that it only placed calls on behalf of TMS during
24   the subject time period, that it utilized a “Vicidial” dialing system, and that it obtained lead
25   information from InfoFree. (Id. ¶ 20.) At the same time, Triumph’s counsel requested information
26   regarding the format for producing its call logs. (Id.) Triumph then represented that it would
27   produce the call records by Tuesday, July 14, 2020. (Id.) Based on the information provided,
28   Plaintiff issued a subpoena to produce documents and to permit inspection of the dialing system
     MOTION FOR EXTENSION OF                            3
     ALL REMAINING DEADLINES
           Case 3:19-cv-05711-EMC Document 57 Filed 09/14/20 Page 4 of 7




 1   on Fextel, Inc. d/b/a Vicidial. (Id. ¶ 21.)
 2           13.     On July 16, 2020, having received no documents, Plaintiff’s counsel followed up
 3   with Triumph to understand the delay. Triumph’s counsel responded that Triumph needed to
 4   obtain its agreement with TMS to confirm when Triumph began placing calls for TMS. (Id. ¶ 22.)
 5   Plaintiff immediately provided the necessary contract to Triumph’s lawyers. (Id.) After receiving
 6   the contract, Triumph’s counsel then stated that his client was exporting the information. (Id. ¶
 7   23.) Triumph then went silent. (Id.) Nevertheless, Plaintiff’s counsel continued to attempt to
 8   communicate with Triumph regarding the production. (Id.)
 9           14.     On July 28, 2020, Triumph produced its document production comprised of 10,913
10   pages of calling records. (Smith Decl. ¶ 24.) Rather than produce the records in native format,
11   they were produced in static, unsearchable .pdf files. (Id.) And Triumph still had not provided
12   dates of availability for a deposition. (Id.) On August 3, 2020, Triumph agreed to produce the
13   remaining documents and to provide dates for both an inspection of its dialer as well as for a
14   deposition. (Id. ¶ 25.) Despite numerous follow-up attempts, Triumph again became non-
15   responsive. (Id.) Around this time, Plaintiff began preparing a Motion for Contempt Sanctions to
16   be filed against Triumph. (Id.)
17           15.     Eventually, on August 25, 2020, Triumph’s counsel produced its calling records in
18   its native format and provided dates for an inspection and deposition, which have been scheduled
19   for September 24, 2020 and September 25, 2020 respectively. (Id. ¶ 26.) On examination, it
20   appears that the native format call records are incomplete, and Plaintiff is still working to obtain
21   the complete records. (Id.)
22           16.     Further, and for the first time on August 25, 2020, Triumph identified “Pound
23   Team” as the third-party that supposedly built and hosts the server that operates Triump’s dialing
24   system. (Id. ¶ 27.) Triumph has informed Plaintiff that the server is located in Tijuana, Mexico.
25   (Id.) On September 2, 2020, Plaintiff issued a Subpoena to Produce Documents, Information, or
26   Objects or to Permit Inspection of Premises in a Civil Action directed to PoundTeam, Inc.
27   (“PoundTeam”). (Id. ¶ 28.)
28           17.     Unfortunately, Plaintiff’s efforts to comply with the previously scheduled
     MOTION FOR EXTENSION OF                           4
     ALL REMAINING DEADLINES
           Case 3:19-cv-05711-EMC Document 57 Filed 09/14/20 Page 5 of 7




 1   deadlines were frustrated by acts outside of its control. The primary cause of the delay has been
 2   Triumph’s late production of documents—which were produced roughly two months after they
 3   were due—and its refusal to make itself available for a deposition until late-September. This also
 4   delayed the deposition of TMS since it makes little sense to depose TMS’s representative(s)
 5   absent the call records. Moreover, Triumph only recently disclosed that PoundTeam created and
 6   hosts its dialing system. While Plaintiff has issued a subpoena directed to PoundTeam, it is
 7   unclear when it will be able to conduct an inspection of the server and dialing system. This
 8   uncertainty is compounded by the fact that the server may be located in Tijuana, Mexico, which is
 9   subject to COVID-19 travel restrictions (among other issues).
10          18.     Vicidial has also confirmed that the specific dialing system used by Triumph and
11   any related calling records would be in the possession of PoundTeam. (Smith Decl. ¶ 29.)
12          19.     Additionally, there is much discovery that remains outstanding. Plaintiff served its
13   Notice of Rule 30(b)(6) Deposition on TMS on August 24, 2020, and the parties have not yet
14   agreed to a date for the deposition, which will likely occur in early-November. (Id. ¶ 30.) Plaintiff
15   also served a third set of discovery requests on TMS with responses due on September 30, 2020.
16   (Id. ¶ 32.) Plaintiff has also been conferencing with Christopher Judy’s counsel regarding his
17   availability for a deposition. (Id. ¶ 14.) Plaintiff has also not yet been deposed by TMS. (Id. ¶ 31.)
18          20.     Finally, Plaintiff will also need to conduct some expert discovery prior to filing its
19   motion for class certification. (Id. ¶ 33.) An expert will be necessary to identify which of
20   Triumph’s calls were directed to cellphones and which were directed to landlines. (Id.)
21          21.     In short, a brief three (3) month extension of the remaining discovery deadlines is
22   necessary to enable the parties to complete all outstanding discovery. The current delay hasn’t
23   been caused by Plaintiff’s failure to diligently prosecute the case. Indeed, just the opposite is true:
24   despite best efforts to hunt down the data necessary to present this Court with a complete record
25   upon which class certification may be adjudicated, Plaintiff has been unable to gather all of the
26   required information. A brief extension as requested will allow Plaintiff to do that.
27          WHEREFORE, Plaintiff respectfully requests that the Court issue an Order extending all
28   remaining discovery deadlines by three (3) months.
     MOTION FOR EXTENSION OF                            5
     ALL REMAINING DEADLINES
          Case 3:19-cv-05711-EMC Document 57 Filed 09/14/20 Page 6 of 7




 1
                                        Respectfully submitted,
 2
 3   Dated: September 14, 2020          ABANTE ROOTER AND PLUMBING, INC.,
                                        individually and on behalf of all others similarly
 4                                      situated,
 5                                      By: /s/ Taylor T. Smith
 6                                              One of Plaintiff’s Attorneys

 7                                      Richard T. Drury (SBN 163559)
                                        richard@lozeaudrury.com
 8                                      Rebecca Davis (SBN 271662)
                                        rebecca@lozeaudrury.com
                                        LOZEAU DRURY LLP
 9                                      1939 Harrison St., Suite 150
                                        Oakland, CA 94607
10                                      Telephone: (510) 836-4200
                                        Facsimile: (510) 836-4205
11
                                        Steven L. Woodrow (admitted pro hac vice)
12
                                        swoodrow@woodrowpeluso.com
13                                      Patrick H. Peluso (admitted pro hac vice)
                                        ppeluso@woodrowpeluso.com
14                                      Taylor T. Smith (admitted pro hac vice)
                                        tsmith@woodrowpeluso.com
15                                      Woodrow & Peluso, LLC
16                                      3900 E. Mexico Ave., Suite 300
                                        Denver, Colorado 80210
17                                      Tel: 720-907-7628

18                                      Attorneys for Plaintiff and the Classes
19

20
21
22
23
24
25
26
27
28
     MOTION FOR EXTENSION OF               6
     ALL REMAINING DEADLINES
          Case 3:19-cv-05711-EMC Document 57 Filed 09/14/20 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via Court’s ECF system on September
 4   14, 2020.
 5                                                       /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
     MOTION FOR EXTENSION OF                         7
     ALL REMAINING DEADLINES
